Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered June 29, 1970, on indictment No. 2288-69, convicting him of criminal possession of stolen property in the second degree, *555upon a guilty plea, and imposing sentence. Case remanded to the Criminal Term for a hearing and determination on the question of whether defendant’s physical condition at the time of his guilty plea was such that he was fully aware of the consequences of his plea. In the interim, appeal held in abeyance. The District Attorney has consented to a hearing on the above-mentioned question. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.